Citation Nr: 1121372	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include fungus of the nails.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the above claims.  In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.   

At the outset, the Board notes that the issue of entitlement to service connection for tinnitus was previously on appeal; however, in an August 2010 rating decision, the RO granted entitlement to service connection for tinnitus.  Insofar as this represents a full grant of the claim on appeal, this matter is no longer before the Board and the issues on appeal are as stated on the cover sheet.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 5, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of his appeal as to the issue of entitlement to service connection for a skin condition is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as to the claim for entitlement to service connection for a skin condition, to include fungus of the nails, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in an April 2011 statement, the Veteran requested that the issue of entitlement to service connection for a skin condition be withdrawn, noting that he only wished to continue his appeal with regard to the issue of entitlement to service connection for a right knee disability.  Moreover, at his April 2011 Board hearing, the Veteran reiterated that he wished to withdraw his appeal as to issue of entitlement to service connection for a skin condition, to include fungus of the nails.  These statements act as a withdrawal of the Veteran's skin condition claim, and hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for a skin condition, to include fungus of the nails, is dismissed.



REMAND

Unfortunately, with regard to the Veteran's right knee claim, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be afforded a VA examination assessing the etiology of his current right knee disability.  

The Veteran contends that service connection for a right knee disability is warranted.  Specifically, he reports that his knee pain first began during service, following an injury that occurred while running during basic training.  See March 2008 VA examination report and April 2011 Board hearing transcript.  In this regard, the Veteran has reported that, while running in formation, his feet got tangled up, causing him to fall and several other service members to fall on top of him.  See March 2008 VA examination report and April 2011 Board hearing transcript.   Further, the Veteran has reported that, at the time of the injury, he heard his knee pop and felt "a pretty good pain."  See March 2008 VA examination report and April 2011 Board hearing transcript.  Moreover, the Veteran has reported that, following this injury, he received treatment for his right knee on two occasions while still in service.  See April 2011 Board hearing transcript.  Finally, the Veteran has reported that, since service, he has continued to have constant right knee pain.  See March 2008 VA examination report and April 2011 Board hearing transcript.   

A review of the Veteran's service treatment records reveals that, at the time of his entrance examination in February 1971, the Veteran was found to have normal lower extremities, with no knee conditions noted.  Furthermore, at that time, the Veteran specifically denied having a history of bone, joint, or other deformity, or a "trick" or locked knee.  Six months later, however, in August 1971, the Veteran sought treatment for his right knee, reporting that he had been experiencing difficulty bending the knee for one week. On examination, the Veteran had no edema or crepitus, and no diagnosis was given at that time.  Thereafter, in November 1971, the Veteran sought further treatment for his right knee, reporting a history of pain since boot camp (i.e., since July 1971).  On examination, the Veteran had pain and tenderness over the tibial tuberole, and based on this examination, the doctor diagnosed the Veteran with old Osgood-Slaughter's disease and ordered knee x-rays.  

Several days later, right knee x-rays were conducted, which revealed a bipartite anterior-tibial epiphysis "to be as yet unfused."  These x-rays also revealed that the Veteran had no definite fragmentation, no increased sclerosis, and no soft tissue swelling over the tibial tubercle.  At that time, the interpreting radiologist reported that the fact that the epiphysis was not yet unfused was considered normal in males until their early 20's.  Significantly, however, he went on to report that, unfortunately, information regarding the Veteran's age, which was the most important information in evaluating Osgood-Slaughter's disease, had not been provided to him.  Further, the radiologist stated that, in some ways, the Veteran's x-ray findings were within normal limits, noting that the unfused epiphysis may be within normal limits depending on the Veteran's age at that time.  Moreover, he stated that, if Osgood-Slaughter's disease was clinically expected, an x-ray comparison of the left knee and information regarding the Veteran's age was necessary.  Significantly, however, there is no indication that any further radiological studies were conducted, and there is no indication that the Veteran received any further treatment for his right knee during the remainder of his service.  Finally, at the time of his July 1973 separation examination, the Veteran was found to have normal lower extremities, with no knee disabilities noted.  

Post-service, the Veteran has reported that he underwent private x-rays of his knees due to his continuing knee pain; however, he has also reported that he could not recall the name of his examining doctor and did not have copies of these treatment records.  See April 2011 Board hearing transcript.  Additionally, the Veteran has reported that he is not currently receiving any treatment for his right knee pain. 

However, in May 2008, the Veteran was afforded a VA examination of his right knee.  At that time, the examiner noted the Veteran's reports regarding an in-service fall while running in formation, as outlined above.  Additionally, at that time, the Veteran reported that, over the years, his knee had gotten weaker and more bothersome, with a constant ache, difficulty climbing/descending stairs and ladders, stiffness, and occasional buckling.   The examiner went on to note the Veteran's reports that his knee condition had existed since 1971 and that, as such, he had experienced constant knee pain for 37 years.  After discussing the Veteran's pertinent medical history, the findings of his physical examination, and the results of diagnostic testing, the examiner diagnosed the Veteran with degenerative arthritis of the knee joints.  

Significantly, however, there is no indication that the examiner reviewed the Veteran's claims file at the time of the examination, and moreover, the examiner failed to provide an opinion as to the etiology of the Veteran's currently diagnosed degenerative arthritis of the right knee.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of his right knee.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any right knee disabilities found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should discuss the significance, if any, of the Veteran's in-service treatment for right knee pain in August 1971 and November 1971, his in-service diagnosis of Osgood-Slaughter's disease, and the findings of the November 1971 radiologist.  The examiner should also specifically acknowledge and discuss the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) that his right knee pain first began during service in 1971, following an injury that occurred during training, and has continued since.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If the requested examination report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

3.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


